UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 18, 2013 MICRONET ENERTEC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 001-35850 27-0016420 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 70 Kinderkamack Road, Emerson, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (201) 225-0190 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01.Regulation FD Disclosure. Beginning August 19, 2013, Micronet Enertec Technologies, Inc. (the “Company”) intends to use the investor presentation materials filed herewith, in whole or in part, in one or more meetings or telephone conferences with current and prospective investors.A copy of the investor presentation materials is attached hereto as Exhibit 99.1 and is hereby incorporated by reference. The information in this Item 7.01 and Exhibit 99.1 attached hereto is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section and shall not be deemed incorporated by reference into any filing by the Company under the Securities Act or the Exchange Act, unless specifically identified therein as being incorporated by reference therein. Item 8.01.Other Events. On August 18, 2013, the Company completed the purchase of 600,000 ordinary shares of Micronet Ltd (“Micronet”), its subsidiary, at a purchase price of 4 NIS per share (approximately $1.12 currently).The aggregatepurchase price of such shares amounted to approximately $674,000.As a result of this transaction, the Company owns 54.3% of the outstanding ordinary shares of Micronet. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Investor Presentation of Micronet Enertec Technologies, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRONET ENERTEC TECHNOLOGIES, INC. Dated: August 19, 2013 By: /s/ David Lucatz Name: David Lucatz Title: President and Chief Executive Officer
